DETAILED ACTION / EXAMINER’S AMENDMENT
This Allowability Notice is responsive to the Amendment filed on 01/29/2021.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Acknowledgement
An Amendment filed on 01/29/2021, responding to the Office Action mailed on 11/20/2020, has been acknowledged and entered into the record. The present Allowability Notice is made with all the suggested amendments being fully considered. 

EXAMINER’S AMENDMENT
This application is in condition for allowance except for the presence of Claims 18-25 directed to an invention that was non-elected without traverse.  Accordingly, an Examiner’s Amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows:
In the claims:
Cancel claims 18-25.

Allowable Subject Matter
Claims 1-2, 4-6, and 8-17 are allowed.
The following is an examiner’s statement of reasons for allowance: the applied prior art neither anticipates nor renders obvious the claimed apparatus comprising a second mold compound residing over the active layer of the FEOL portion to fill the opening, wherein silicon crystal, which has no germanium content, does not exist between the second mold compound and the active layer.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Remarks
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Tojo (US 2013/0241040; see, e.g., FIG. 7) teaches an apparatus comprising a device region including a back-end-of-line (BEOL) portion and a front-end-of-line (FEOL) portion residing over the BEOL portion, wherein: the BEOL portion 18, 19, 20 comprises a plurality of connecting layers 18, 19, 20; the FEOL portion active layer within 10, 12, 13, 15 comprises an active layer active layer within 10, a contact layer 12, 13, and isolation sections 15; and the active layer active layer within 10 and the isolation sections 15 reside over the contact layer 12, 13, and wherein the isolation sections 15 surround the active layer active layer within 10 and extend vertically beyond a top surface of the active layer active layer within 10 to define an opening within the isolation sections 15 and over the active layer active layer within 10; a plurality of first bump structures 33 formed at a bottom surface of the BEOL portion 18, 19, 20, wherein the plurality of first bump structures 33 is electrically coupled to the FEOL portion active layer within 10, 12, 13, 15 via the plurality of connecting layers 18, 19, 20; a first mold compound 21a, 21b, 21d formed over the bottom surface of the BEOL portion 18, 19, 20 and partially encapsulating each of the plurality of first bump structures 33, wherein a bottom portion of each of the plurality of first bump structures 33 is not covered by the first mold compound 21a, 21b, 21d. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTONIO B CRITE whose telephone number is (571) 270-5267.  The examiner can normally be reached on Monday - Friday, 9:00 am - 5:30 pm. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Montalvo can be reached on (571) 270-3829.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Marcos D. Pizarro/Primary Examiner, Art Unit 2814                                                                                                                                                                                                        
/Antonio Crite/
Patent Examiner, AU 2817